                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION


 MICHELE COPELAND,                        )
                                          ) CIVIL ACTION NO.
               Plaintiff,                 )
                                          )
 vs.                                      )
                                          ) 2:18-CV-00976-ECM
 CORIZON, LLC,                            )
                                          )
               Defendant.


DEFENDANT’S MOTION FOR LEAVE TO FILE MOTION TO ENFORCE
          SETTLEMENT AGREEMENT UNDER SEAL


        Defendant Corizon, LLC (“Corizon”), hereby requests leave to file under seal

Defendant’s Motion to Enforce Settlement Agreement. The Motion to Enforce

Settlement Agreement contains the Affidavit of Breanna Young, Esq., attaching e-

mails and correspondence by and between counsel pertaining to settlement

negotiations between the plaintiff and defendant in this matter. The settlement

negotiations would be confidential and the defendant wishes to file the motion, the

affidavit of Breanna Young and the correspondence by or between counsel under

seal in order not to breach any attorney confidentiality.




{B3144868}
                                         Respectfully Submitted,

                                         /s/ Breanna H. Young
                                         Breanna H. Young (ASB-9133-A52H)
                                         STARNES DAVIS FLORIE LLP
                                         100 Brookwood Place, Seventh Floor
                                         Birmingham, Alabama 35209
                                         (205) 868-6000 – Phone
                                         (205) 868-6099 – Fax
                                         byoung@starneslaw.com
                                         Attorney for Defendant, Corizon, LLC

                          CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2019, I electronically filed the foregoing with
the Clerk of the Court through CM-ECF, which will send electronic notification of
such filing to the following:

Julian Lenwood McPhillips , Jr., Esq.
McPhillips Shinbaum L.L.P.
P O Box 64
Montgomery, AL 36104
334-262-1911
Email: julianmcphillips@icloud.com

Kyle David Sawyer, Esq.
516 S. Perry St - Ste 3-D
Montgomery, AL 36104
Email: kdsawyer64@outlook.com

Tanika Larosa Lakes Finney, Esq.
Law Office of Tanika L Finney
516 S Perry St - Ste 3-A
Montgomery, AL 36104
Email: Tanika@tlfinneylaw.com

                                         /s/ Breanna H. Young
                                         Breanna H. Young (ASB-9133-A52H)



{B3144868}
